DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/24/2022”. Applicant's amendments of claims 1, 7 and 9; cancellation of claims 4-6, 10-12 and addition of new claims 13-16 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-3, 7-9, 13-16 are pending wherein claims 1 and 7 are independent.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7. (Currently amended) A semiconductor device comprising at least one semiconductor chip and a lead frame or a substrate, in which an electrode of the semiconductor chip and an electrode of the lead frame, the electrode of the semiconductor chip and an electrode of the substrate, or electrodes of multiple semiconductor chips are connected by a noble metal-coated silver wire for ball bonding, 
wherein the noble metal-coated silver wire for ball bonding comprises a noble metal coating layer on a core material made of pure silver or a silver alloy, and contains at least one sulfur group element,
the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer, and contains at least one sulfur group element,
a content of the palladium relative to an entire wire is between 0.01 mass% or more and 5.0 mass% or less, 
a content of the gold relative to the entire wire is between 1.0 mass% or more and 6.0 mass% or less, and 
a content of the sulfur group element relative to the entire wire is between 0.1 mass ppm or more and 100 mass ppm or less.
Authorization for this examiner’s amendment was given in an interview with Attorney Kanesaka on 7/15/2022.
The application has been amended as follows: 

Allowable Subject Matter
Claims 1-3,7-9 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 7, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer and contains at least one sulfur group element” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-3, 13-14 (claim 1 dependents) and claims 8-9 (claim 7 dependents) are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2015/0322586 A1 to Lyn et al. in paragraphs [0007-0008], and US 2016/0104867 A1 to Yamada et al. in paragraphs [0021-0022]), substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The combination of Lyn and Yamada discloses a noble metal coating layer as claimed except for the limitation that the noble metal coating layer contains atleast one sulfur group element. Yamada discloses that the wire comprises a sulfur group element but does not specifically recite that the noble metal coating layer contains the sulfur group element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811